Sam Robinson, Associate Justice (dissenting). It is agreed that in construing a will the courts should seek to ascertain the intention of the testator as shown by the entire will. In my opinion, the will in the case at bar shows that it was the intention of the testator that Gwendolyn Johnson, his granddaughter, should receive that part of the estate which her father, Odis M. Dunnings, would have received had he been living. The will was executed about four months after the death of Odis M. Dunnings. The second paragraph of the will provides: “I give, devise and bequeath to Gwendolyn Johnson, the daughter of my son, Odis M. Dunnings, the United States Bond which was made payable to- E. W. Dunnings and Odis M. Dunnings.” Value of the bond mentioned was about $1,800. All of the surviving sons and daughters of the testator received like bonds by virtue of survivor-ship. The value of the estate of E. W. Dunnings involved here is about $51,000. No evidence has been called to our attention which would indicate that the deceased would have any reason for treating his granddaughter, Gwendolyn Johnson, any different than his other children and grandchildren. The third paragraph of the will is highly significant when read in connection with the fourth paragraph in determining the testator’s intent. The third paragraph reads: “I give, devise and bequeath to my granddaughter, Vera Richardson, a daughter of Mary Dunnings who married Charlie Richardson, the sum of Ten Dollars.” Vera Richardson is insane and confined in a mental institution. We come now to the all-important fourth paragraph of the will, which provides: “I give, devise and bequeath. all the rest and residue of my estate, whether real, personal or mixed property and wheresoever located, share and share alike to my children and to the surviving heirs of deceased children.” The foregoing quotation is the first sentence of the fourth paragraph. Certainly, down to this point, Gwendolyn Johnson would participate as a beneficiary in the residue of the estate. If she is to be denied a share of the residue, it must be found in the rest of paragraph four, which reads: “My said children now living being named as follows: Hattie D. Sanders, a daughter; Edward Lee Dunnings, a son; Eula D. Britton, a daughter; Robert M. Dunnings, a son; Myles G. Dunnings, a son; Derrick W. Dunnings, a son; Retha D. Beck, a daughter; It is my desire that the interest which would have gone to my son, Walter Dunnings, if living, should go to his daughter, Mildred Dunnings; The interest which would have gone to my daughter, Mary D. Richardson is to be divided among three of her children, as follows: Thelma Carmier; Woodrow D. Richardson; Mary Bresker; the interest which I have given above in this will is the amount ivhich I desire paid to Vera Richardson, a daughter of Mary D. Richardson.” (Emphasis supplied). It will be noticed that the fourth paragraph names the living children of the testator but does not state that all of the grandchildren are being named. The first sentence of the fourth paragraph specifically provides that the residue is to be divided share and share alike between the surviving children and the surviving heirs of deceased children. Gwendolyn Johnson is the surviving heir of a deceased child. Likewise, Vera Richardson is the surviving daughter of a deceased child. Vera is insane and the testator desired to leave her only the nominal sum of $10.00, as set out in Paragraph Three of the will; and to show that Vera was to be excluded from participating in the residue, Paragraph Pour provides: ‘ ‘ The interest which I have given above in this will is the amount which I desire paid to Vera Richardson, a daughter of Mary D. Richardson.” It is clear to me that had the testator intended that Gwendolyn Johnson should take only the bond given to her by the second paragraph of the will, and that she should not share in the residue of the estate, he would have specifically limited her part of the estate as he did in regard to Vera Eichardson, another granddaughter. On the other hand, it could be said that if the testator had intended that Gwendolyn should share in the residue he would have specifically named her as participating, as he did Mildred Dunnings, the daughter of Walter Dunnings, a deceased son. The will is subject to the two constructions, as indicated. In a situation of this kind, the overwhelming weight of authority is to the effect that the will should be construed so as not to exclude the issue of a deceased child. In 95 Corpus Juris Secundum 846, it is said: “It will not be presumed that the testator intended to discriminate between the natural objects of his bounty. On the contrary, in the absence of any evidence of an intention to prefer some, the presumption is against such result, and in favor of equality as between beneficiaries of the same category or standing in the same relation to the testator, and a construction will be favored effecting equality between the natural objects of the testator’s bounty, especially between those who are equally natural objects of the testator’s bounty.” Law favors equality of benefits to descendants of testator’s children. In re Milhau’s Estate, 271 N. Y. S. 214. A discrimination against descendants of one child in favor of other of testator’s children should not be permitted unless testator’s intention to do so is manifest. In re Jerge’s Will, 40 N. Y. S. 2d 743. Those who have equal claim in law, or in affection upon testator, should be placed in equal positions, where such can be done without doing violence to the written words of the will. Curtis v. Safe Deposit & Trust Company of Baltimore, 178 Md. 360, 13 A. 2d 546. In re Jerge’s Will, supra, the court quoted from Soper v. Brown, 136 N. Y. 244, 32 N. E. 768, as follows: “Even if the construction given may he doubtful, it is % settled rule that, where a will, capable of two constructions, one of which would exclude the issue of a deceased child, and the other permit such issue to participate in a remainder . . . , the latter should be adopted. ’ ’ Of course, it is possible to construe the will as has been done by the majority, but the least that can be said is that the construction which should be given is doubtful, and, in these circumstances, the weight of authority is that the doubt should be resolved in favor of the issue of the deceased child. For the reason indicated, I respectfully dissent, and I am authorized to say that Mr. Justice Holt joins in this dissent.